MEMORANDUM *
Substantial evidence supports the Immigration Judge’s (“IJ’s”) determination that Calsado was deportable pursuant to 8 U.S.C. § 1182(a)(6)(C)®. The government introduced a signed, registered marriage certificate indicating that Calsado had married in the Philippines prior to his entry into the United States as an unmarried son, but Calsado submitted no evidence — to the IJ, Board of Immigration Appeals (“BIA”), or to this court — to establish his contention that the marriage was void ab initio under Philippine law. Cf. Mayo v. Schiltgen, 921 F.2d 177, 180 (8th Cir.1990) (remanding for determination as to validity of marriage where petitioner “submitted substantial authority supporting her argument that ... the marriage is void under Philippine law”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.1994) (failure to explain contentions and support them with authority waives argument on appeal).
The IJ’s mistake of fact regarding the father named on Rosalinda’s son’s birth certificate was immaterial, and there was substantial evidence to support the determination that Rosalinda was not a credible *688witness. The IJ’s comments about the conduct of Calsado’s father were improper, but this error was harmless because it did not bear on the merits of Calsado’s deport-ability.
We grant Calsado’s petition with respect to the discretionary waiver under 8 U.S.C. § 1251(a)(1)(H). Throughout the decision, the IJ incorrectly refers to the “extreme hardship” standard required for suspension of deportation. We, therefore, remand to the BIA with instructions to remand to the IJ for a new determination applying the correct legal standard. See Reyes-Reyes v. Ashcroft, 384 F.3d 782, 788 (9th Cir.2004). In weighing the equities and reaching a new decision, the IJ should not consider the actions of Calsado’s father.
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.